EXHIBIT 10.1

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
September 22, 2005 by SPHERIX INCORPORATED, a Delaware corporation (the
“Company”); CORNELL CAPITAL PARTNERS, LP, a Delaware limited partnership (the
“Investor”); and BAXTER, BAKER, SIDLE, CONN & JONES, P.A. (the “Escrow Agent”).

 

BACKGROUND

 

WHEREAS, the Company and the Investor have entered into a Standby Equity
Distribution Agreement (the “Standby Equity Distribution Agreement”) dated
July 22, 2005, pursuant to which the Investor will purchase common stock, par
value $0.005 per share of the Company (the “Common Stock”), at a price per share
equal to the Purchase Price, as that term is defined in the Standby Equity
Distribution Agreement, for an aggregate price of up to Four Million
Dollars ($4,000,000).  The Standby Equity Distribution Agreement provides that
on each Advance Date the Investor, as that term is defined in the Standby Equity
Distribution Agreement, shall deposit the Advance pursuant to the Advance Notice
in an escrow account to be held by the Escrow Agent and the Company shall
deposit shares of the Company’s Common Stock, which shall be purchased by the
Investor as set forth in the Standby Equity Distribution Agreement, with the
Escrow Agent, in order to effectuate a disbursement to the Company of the
Advance by the Escrow Agent and a disbursement to the Investor of the shares of
the Company’s Common Stock by Escrow Agent at a closing to be held as set forth
in the Standby Equity Distribution Agreement (the “Closing”).

 

WHEREAS, the Company, the Investor, and David Gonzalez, Esq. entered into an
escrow agreement (“Initial Escrow Agreement”) on July 22, 2005 pursuant to which
David Gonzalez, Esq. was to serve as escrow agent in connection with the Standby
Equity Distribution Agreement.  On the date hereof, the Company and the Investor
entered into an agreement pursuant to which David Gonzalez, Esq. was removed as
the escrow agent and the Initial Escrow Agreement was terminated.

 

WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds and the
shares of the Company’s Common Stock deposited with it in accordance with the
terms of this Agreement.

 

WHEREAS, in order to establish the escrow of funds and shares to effect the
provisions of the Standby Equity Distribution Agreement, the parties hereto have
entered into this Agreement.

 

NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:

 

1.             Definitions.  The following terms shall have the following
meanings when used herein:

 

a.             “Escrow Funds” shall mean the Advance funds deposited with the
Escrow Agent pursuant to this Agreement.

 

b.             “Joint Written Direction” shall mean a written direction executed
by the Investor and the Company directing Escrow Agent to disburse all or a
portion of the Escrow Funds or to take or refrain from taking any action
pursuant to this Agreement.

 

1

--------------------------------------------------------------------------------


 

c.             “Common Stock Joint Written Direction” shall mean a written
direction executed by the Investor and the Company directing the Escrow Agent to
disburse all or a portion of the shares of the Common Stock or to refrain from
taking any action pursuant to this Agreement.

 

2.             Appointment of and Acceptance by Escrow Agent. 

 

a.             The Investor and the Company hereby appoint the Escrow Agent to
serve as Escrow Agent hereunder.  The Escrow Agent hereby accepts such
appointment and, upon receipt by wire transfer of the Escrow Funds in accordance
with Section 3 below, agrees to hold and disburse the Escrow Funds in accordance
with this Agreement.

 

b.             The Investor and the Company hereby appoint the Escrow Agent to
serve as the holder of the shares of the Common Stock which shall be purchased
by the Investor pursuant to the Standby Equity Distribution Agreement.  The
Escrow Agent hereby accepts such appointment and, upon receipt via D.W.A.C or
the certificates representing of the shares of the Common Stock in accordance
with Section 3 below, agrees to hold and disburse the shares of the Common Stock
in accordance with this Agreement.

 

c.             The Investor hereby acknowledges that the Escrow Agent is counsel
to the Company and is representing the Company in connection with the
transactions contemplated and referenced herein and will be acting as the escrow
agent for shares of the Common Stock as outlined herein.  The Investor agrees
that in the event of any dispute arising in connection with this Escrow
Agreement or otherwise in connection with any transaction or agreement
contemplated and referenced herein, the Escrow Agent shall be permitted to
continue to represent the Company and the Investor will not seek to disqualify
such counsel.

 

3.             Creation of Escrow Account/Common Stock Account.

 

a.             On or prior to the date of this Agreement the Escrow Agent shall
establish an escrow account for the deposit of the Escrow Funds.  The Investor
will wire funds to the account of the Escrow Agent as follows:

 

Bank:

 

Mercantile Safe Deposit & Trust Company

 

 

 

Routing #:

 

052000618

 

 

 

Account #:

 

6498841

 

 

 

Name on Account:

 

Baxter, Baker, Sidle, Conn & Jones, P.A. Escrow Account

 

2

--------------------------------------------------------------------------------


 

B.             ON OR PRIOR TO THE DATE OF THIS AGREEMENT THE ESCROW AGENT SHALL
ESTABLISH AN ACCOUNT FOR THE D.W.A.C. OF THE SHARES OF COMMON STOCK. THE COMPANY
WILL D.W.A.C. SHARES OF THE COMMON STOCK TO THE ACCOUNT OF THE ESCROW AGENT AS
FOLLOWS:

 

Brokerage Firm:

 

Sloan Securities Corp.

Clearing House:

 

Fiserv

Account #:

 

68047138

DTC #:

 

0632

Name on Account:

 

Baxter, Baker, Sidle, Conn & Jones, P.A. Escrow Account

 

4.             Deposits into the Escrow Account. The Investor agrees that it
shall promptly deliver all monies for the payment of the Common Stock to the
Escrow Agent for deposit in the Escrow Account.

 

5.             Disbursements from the Escrow Account.

 

A.             AT SUCH TIME AS ESCROW AGENT HAS COLLECTED AND DEPOSITED
INSTRUMENTS OF PAYMENT IN THE TOTAL AMOUNT OF THE ADVANCE AND HAS RECEIVED SUCH
SHARES OF COMMON STOCK VIA D.W.A.C FROM THE COMPANY WHICH ARE TO BE ISSUED TO
THE INVESTOR PURSUANT TO THE STANDBY EQUITY DISTRIBUTION AGREEMENT, THE ESCROW
AGENT SHALL NOTIFY THE COMPANY AND THE INVESTOR. THE ESCROW AGENT WILL CONTINUE
TO HOLD SUCH FUNDS UNTIL THE INVESTOR AND COMPANY EXECUTE AND DELIVER A JOINT
WRITTEN DIRECTION DIRECTING THE ESCROW AGENT TO DISBURSE THE ESCROW FUNDS, AT
WHICH TIME THE ESCROW AGENT SHALL WIRE THE ESCROW FUNDS PURSUANT TO JOINT
WRITTEN DIRECTION.  IN DISBURSING SUCH FUNDS, THE ESCROW AGENT IS AUTHORIZED TO
RELY UPON SUCH JOINT WRITTEN DIRECTION FROM COMPANY AND MAY ACCEPT ANY SIGNATORY
FROM THE COMPANY LISTED ON THE SIGNATURE PAGE TO THIS AGREEMENT AND ANY
SIGNATORY FROM THE INVESTOR LISTED ON THE SIGNATURE PAGE TO THIS AGREEMENT. 
SIMULTANEOUS WITH DELIVERY OF THE EXECUTED JOINT WRITTEN DIRECTION TO THE ESCROW
AGENT THE INVESTOR AND COMPANY SHALL EXECUTE AND DELIVER A COMMON STOCK JOINT
WRITTEN DIRECTION TO THE ESCROW AGENT DIRECTING THE ESCROW AGENT TO RELEASE VIA
D.W.A.C TO THE INVESTOR THE SHARES OF THE COMPANY’S COMMON STOCK.  IN RELEASING
SUCH SHARES OF COMMON STOCK THE ESCROW AGENT IS AUTHORIZED TO RELY UPON SUCH
COMMON STOCK JOINT WRITTEN DIRECTION FROM COMPANY AND MAY ACCEPT ANY SIGNATORY
FROM THE COMPANY LISTED ON THE SIGNATURE PAGE TO THIS AGREEMENT AND ANY
SIGNATORY FROM THE INVESTOR LISTED ON THE SIGNATURE PAGE TO THIS AGREEMENT.

 

In the event the Escrow Agent does not receive the amount of the Advance from
the Investor or the shares of Common Stock to be purchased by the Investor from
the Company, the Escrow Agent shall notify the Company and the Investor.

 

In the event that the Escrow Agent has not received the Common Stock to be
purchased by the Investor from the Company, in no event will the Escrow Funds be
released to the Company until such shares are received by the Escrow Agent.  For
purposes of this Agreement, the term “Common Stock certificates” shall mean
Common Stock certificates to be purchased pursuant to the respective Advance
Notice pursuant to the Standby Equity Distribution Agreement.

 

6.             Deposit of Funds. The Escrow Agent is hereby authorized to
deposit the wire transfer proceeds in the Escrow Account.

 

3

--------------------------------------------------------------------------------


 

7.             Suspension of Performance: Disbursement Into Court.

 

a.             Escrow Agent.  If at any time, there shall exist any dispute
between the Company and the Investor with respect to holding or disposition of
any portion of the Escrow Funds or the Common Stock or any other obligations of
Escrow Agent hereunder, or if at any time Escrow Agent is unable to determine
the proper disposition of any portion of the Escrow Funds or Escrow Agent’s
proper actions with respect to its obligations hereunder, or if the parties have
not within thirty (30) days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 9 hereof, appointed a successor Escrow Agent to
act hereunder, then Escrow Agent shall take either or both of the following
actions:

 

i.              Suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until the Escrow Agent is notified by both the Company and the Investor in
writing that such dispute has been resolved, or until a successor Escrow Agent
shall be appointed (as the case may be); provided however, Escrow Agent shall
continue to invest the Escrow Funds in accordance with Section 8 hereof; and/or

 

ii.             Petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required by law, pay into such court, for holding and
disposition in accordance with the instructions of such court, all funds held by
it in the Escrow Funds, after deduction and payment to Escrow Agent of all fees
and expenses (including court costs and attorneys’ fees) payable to, incurred
by, or expected to be incurred by the Escrow Agent in connection with
performance of its duties and the exercise of its rights hereunder.

 

iii.            The Escrow Agent shall have no liability to the Company, the
Investor, or any person with respect to any such suspension of performance or
disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of funds held in the Escrow Funds or any delay in
with respect to any other action required or requested of Escrow Agent.

 

8.             Investment of Escrow Funds. The Escrow Agent shall deposit the
Escrow Funds in a non-interest bearing money market account.

 

If the Escrow Agent has not received a Joint Written Direction within ten
(10) days of receipt of funds, it may in its discretion establish a separate
interest bearing Escrow Fund.

 

9.             Resignation and Removal of Escrow Agent.  Escrow Agent may resign
from the performance of its duties hereunder at any time by giving thirty (30)
days’ prior written notice to the parties or may be removed, with or without
cause, by the parties, acting jointly, by furnishing a Joint Written Direction
to Escrow Agent, at any time by the giving of ten (10) days’ prior written
notice to Escrow Agent as provided herein below.  Upon any such notice of
resignation or removal, the representatives of the Investor and the Company
identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall appoint a
successor Escrow Agent hereunder, which shall be a commercial bank, trust
company or other financial institution with a combined capital and surplus in
excess of $10,000,000.00.  Upon the acceptance in writing of any appointment of
Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow Agent
shall

 

4

--------------------------------------------------------------------------------


 

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Escrow Agent, and the retiring Escrow Agent shall be
discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession.  After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement.  The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.

 

10.           Liability of Escrow Agent.

 

A.             ESCROW AGENT SHALL HAVE NO LIABILITY OR OBLIGATION WITH RESPECT
TO THE ESCROW FUNDS EXCEPT FOR ESCROW AGENT’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE. ESCROW AGENT’S SOLE RESPONSIBILITY SHALL BE FOR THE SAFEKEEPING,
INVESTMENT, AND DISBURSEMENT OF THE ESCROW FUNDS IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  ESCROW AGENT SHALL HAVE NO IMPLIED DUTIES OR OBLIGATIONS AND
SHALL NOT BE CHARGED WITH KNOWLEDGE OR NOTICE OR ANY FACT OR CIRCUMSTANCE NOT
SPECIFICALLY SET FORTH HEREIN.  ESCROW AGENT MAY RELY UPON ANY INSTRUMENT, NOT
ONLY AS TO ITS DUE EXECUTION, VALIDITY AND EFFECTIVENESS, BUT ALSO AS TO THE
TRUTH AND ACCURACY OF ANY INFORMATION CONTAINED THEREIN, WHICH ESCROW AGENT
SHALL IN GOOD FAITH BELIEVE TO BE GENUINE, TO HAVE BEEN SIGNED OR PRESENTED BY
THE PERSON OR PARTIES PURPORTING TO SIGN THE SAME AND CONFORM TO THE PROVISIONS
OF THIS AGREEMENT.  IN NO EVENT SHALL ESCROW AGENT BE LIABLE FOR INCIDENTAL,
INDIRECT, SPECIAL, AND CONSEQUENTIAL OR PUNITIVE DAMAGES.  ESCROW AGENT SHALL
NOT BE OBLIGATED TO TAKE ANY LEGAL ACTION OR COMMENCE ANY PROCEEDING IN
CONNECTION WITH THE ESCROW FUNDS, ANY ACCOUNT IN WHICH ESCROW FUNDS ARE
DEPOSITED, THIS AGREEMENT OR THE STANDBY EQUITY DISTRIBUTION AGREEMENT, OR TO
APPEAR IN, PROSECUTE OR DEFEND ANY SUCH LEGAL ACTION OR PROCEEDING.  ESCROW
AGENT MAY CONSULT LEGAL COUNSEL SELECTED BY IT IN THE EVENT OF ANY DISPUTE OR
QUESTION AS TO CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF OR OF ANY OTHER
AGREEMENT OR ITS DUTIES HEREUNDER, OR RELATING TO ANY DISPUTE INVOLVING ANY
PARTY HERETO, AND SHALL INCUR NO LIABILITY AND SHALL BE FULLY INDEMNIFIED FROM
ANY LIABILITY WHATSOEVER IN ACTING IN ACCORDANCE WITH THE OPINION OR
INSTRUCTIONS OF SUCH COUNSEL.  THE COMPANY AND THE INVESTOR JOINTLY AND
SEVERALLY SHALL PROMPTLY PAY, UPON DEMAND, THE REASONABLE FEES AND EXPENSES OF
ANY SUCH COUNSEL AND ESCROW AGENT IS HEREBY AUTHORIZED TO PAY SUCH FEES AND
EXPENSES FROM FUNDS HELD IN ESCROW.

 

B.             THE ESCROW AGENT IS HEREBY AUTHORIZED, IN ITS SOLE DISCRETION, TO
COMPLY WITH ORDERS ISSUED OR PROCESS ENTERED BY ANY COURT WITH RESPECT TO THE
ESCROW FUNDS, WITHOUT DETERMINATION BY THE ESCROW AGENT OF SUCH COURT’S
JURISDICTION IN THE MATTER.  IF ANY PORTION OF THE ESCROW FUNDS IS AT ANY TIME
ATTACHED, GARNISHED OR LEVIED UPON UNDER ANY COURT ORDER, OR IN CASE THE
PAYMENT, ASSIGNMENT, TRANSFER, CONVEYANCE OR DELIVERY OF ANY SUCH PROPERTY SHALL
BE STAYED OR ENJOINED BY ANY COURT ORDER, OR IN ANY CASE ANY ORDER JUDGMENT OR
DECREE SHALL BE MADE OR ENTERED BY ANY COURT AFFECTING SUCH PROPERTY OR ANY PART
THEREOF, THEN AND IN ANY SUCH EVENT, THE ESCROW AGENT IS AUTHORIZED, IN ITS SOLE
DISCRETION, TO RELY UPON AND COMPLY WITH ANY SUCH ORDER, WRIT JUDGMENT OR DECREE
WHICH IT IS ADVISED BY LEGAL COUNSEL SELECTED BY IT, BINDING UPON IT, WITHOUT
THE NEED FOR APPEAL OR OTHER ACTION; AND IF THE ESCROW AGENT COMPLIES WITH ANY
SUCH

 

5

--------------------------------------------------------------------------------


 

ORDER, WRIT, JUDGMENT OR DECREE, IT SHALL NOT BE LIABLE TO ANY OF THE PARTIES
HERETO OR TO ANY OTHER PERSON OR ENTITY BY REASON OF SUCH COMPLIANCE EVEN THOUGH
SUCH ORDER, WRIT JUDGMENT OR DECREE MAY BE SUBSEQUENTLY REVERSED, MODIFIED,
ANNULLED, SET ASIDE OR VACATED.

 

11.           Indemnification of Escrow Agent.  From and at all times after the
date of this Agreement, the parties jointly and severally, shall, to the fullest
extent permitted by law and to the extent provided herein, indemnify and hold
harmless Escrow Agent and each director, officer, employee, attorney, agent and
affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against any
and all actions, claims (whether or not valid), losses, damages, liabilities,
costs and expenses of any kind or nature whatsoever (including without
limitation reasonable attorney’s fees, costs and expenses) incurred by or
asserted against any of the Indemnified Parties from and after the date hereof,
whether direct, indirect or consequential, as a result of or arising from or in
any way relating to any claim, demand, suit, action, or proceeding (including
any inquiry or investigation) by any person, including without limitation the
parties to this Agreement, whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any person under any statute or
regulation, including, but not limited to, any federal or state securities laws,
or under any common law or equitable cause or otherwise, arising from or in
connection with the negotiation, preparation, execution, performance or failure
of performance of this Agreement or any transaction contemplated herein, whether
or not any such Indemnified Party is a party to any such action or proceeding,
suit or the target of any such inquiry or investigation; provided, however, that
no Indemnified Party shall have the right to be indemnified hereunder for
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party.  If any such action or claim shall be
brought or asserted against any Indemnified Party, such Indemnified Party shall
promptly notify the Company and the Investor hereunder in writing, and the
Investor and the Company shall assume the defense thereof, including the
employment of counsel and the payment of all expenses.  Such Indemnified Party
shall, in its sole discretion, have the right to employ separate counsel (who
may be selected by such Indemnified Party in its sole discretion) in any such
action and to participate and to participate in the defense thereof, and the
fees and expenses of such counsel shall be paid by such Indemnified Party,
except that the Investor and/or the Company shall be required to pay such fees
and expense if (a) the Investor or the Company agree to pay such fees and
expenses, or (b) the Investor and/or the Company shall fail to assume the
defense of such action or proceeding or shall fail, in the sole discretion of
such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, (c) the Investor and the
Company are the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both Indemnified Party the Company and/or the
Investor and Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Investor.  The Investor and
the Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing.  All such fees and
expenses payable by the Company and/or the Investor pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim.  The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of the Escrow Agent.

 

6

--------------------------------------------------------------------------------


 

12.           Expenses of Escrow Agent.  Except as set forth in Section 11 the
Company shall reimburse the Escrow Agent for all of its reasonable out-of-pocket
expenses, including attorneys’ fees, travel expenses, telephone and facsimile
transmission costs, postage (including express mail and overnight delivery
charges), and copying charges.  All of the compensation and reimbursement
obligations set forth in this Section shall be payable by the Company, upon
demand by the Escrow Agent.  The obligations of the Company under this
Section shall survive any termination of this Agreement and the resignation or
removal of the Escrow Agent.

 

13.           Warranties.

 

A.             THE INVESTOR MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES
TO THE ESCROW AGENT:

 

i.              The Investor has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

 

ii.             This Agreement has been duly approved by all necessary action of
the Investor, including any necessary approval of the limited partner of the
Investor, has been executed by duly authorized officers of the Investor’s
general partner, enforceable in accordance with its terms.

 

iii.            The execution, delivery, and performance of the Investor of this
Agreement will not violate, conflict with, or cause a default under the
agreement of limited partnership of the Investor, any applicable law or
regulation, any court order or administrative ruling or degree to which the
Investor is a party or any of its property is subject, or any agreement,
contract, indenture, or other binding arrangement.

 

iv.            Mark A. Angelo has been duly appointed to act as the
representative of Investor hereunder and has full power and authority to
execute, deliver, and perform this Agreement, to execute and deliver any Joint
Written Direction, Common Stock Joint Written Direction, to amend, modify, or
waive any provision of this Agreement, and to take any and all other actions as
the Investor’s representative under this Agreement, all without further consent
or direction form, or notice to, the Investor or any other party.

 

v.             No party other than the parties hereto have, or shall have, any
lien, claim or security interest in the Escrow Funds or any part thereof.  No
financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Funds or any part thereof.

 

vi.            All of the representations and warranties of the Investor
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any disbursement from the Escrow Funds.

 

B.             THE COMPANY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO
ESCROW AGENT AND THE INVESTOR:

 

I.              THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, AND HAS FULL POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER.

 

7

--------------------------------------------------------------------------------


 

II.             THIS AGREEMENT HAS BEEN DULY APPROVED BY ALL NECESSARY CORPORATE
ACTION OF THE COMPANY, INCLUDING ANY NECESSARY SHAREHOLDER APPROVAL, HAS BEEN
EXECUTED BY DULY AUTHORIZED OFFICERS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

 

III.            THE EXECUTION, DELIVERY, AND PERFORMANCE BY THE COMPANY OF THIS
ESCROW AGREEMENT IS IN ACCORDANCE WITH THE STANDBY EQUITY DISTRIBUTION AGREEMENT
AND WILL NOT VIOLATE, CONFLICT WITH, OR CAUSE A DEFAULT UNDER THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY, ANY APPLICABLE LAW OR REGULATION, ANY
COURT ORDER OR ADMINISTRATIVE RULING OR DECREE TO WHICH THE COMPANY IS A PARTY
OR ANY OF ITS PROPERTY IS SUBJECT, OR ANY AGREEMENT, CONTRACT, INDENTURE, OR
OTHER BINDING ARRANGEMENT.

 

IV.            RICHARD C. LEVIN HAS BEEN DULY APPOINTED TO ACT AS THE
REPRESENTATIVE OF THE COMPANY HEREUNDER AND HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT, TO EXECUTE AND DELIVER ANY JOINT
WRITTEN DIRECTION, COMMON STOCK JOINT WRITTEN DIRECTION, TO AMEND, MODIFY OR
WAIVE ANY PROVISION OF THIS AGREEMENT AND TO TAKE ALL OTHER ACTIONS AS THE
COMPANY’S REPRESENTATIVE UNDER THIS AGREEMENT, ALL WITHOUT FURTHER CONSENT OR
DIRECTION FROM, OR NOTICE TO, THE COMPANY OR ANY OTHER PARTY.

 

V.             NO PARTY OTHER THAN THE PARTIES HERETO SHALL HAVE, ANY LIEN,
CLAIM OR SECURITY INTEREST IN THE ESCROW FUNDS OR ANY PART THEREOF.  NO
FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE IS ON FILE IN ANY
JURISDICTION CLAIMING A SECURITY INTEREST IN OR DESCRIBING (WHETHER SPECIFICALLY
OR GENERALLY) THE ESCROW FUNDS OR ANY PART THEREOF.

 

VI.            ALL OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED HEREIN ARE TRUE AND COMPLETE AS OF THE DATE HEREOF AND WILL BE TRUE
AND COMPLETE AT THE TIME OF ANY DISBURSEMENT FROM THE ESCROW FUNDS.

 

14.           Consent to Jurisdiction and Venue.  In the event that any party
hereto commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the District of New Jersey shall have the sole and exclusive jurisdiction over
any such proceeding.  If all such courts lack federal subject matter
jurisdiction, the parties agree that the Superior Court Division of New Jersey,
Chancery Division of Hudson County shall have sole and exclusive jurisdiction. 
Any of these courts shall be proper venue for any such lawsuit or judicial
proceeding and the parties hereto waive any objection to such venue.  The
parties hereto consent to and agree to submit to the jurisdiction of any of the
courts specified herein and agree to accept the service of process to vest
personal jurisdiction over them in any of these courts.

 

15.           Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been validly served, given or delivered
five (5) days after deposit in the United States mail, by certified mail with
return receipt requested and postage prepaid, when delivered personally, one
(1) day delivery to any overnight courier, or when transmitted by facsimile
transmission and addressed to the party to be notified as follows:

 

8

--------------------------------------------------------------------------------


 

If to Investor, to:

 

Cornell Capital Partners, LP

 

 

101 Hudson Street – Suite 3700

 

 

Jersey City, New Jersey 07302

 

 

Attention:

Mark Angelo

 

 

Facsimile:

(201) 985-8266

 

 

 

If to Escrow Agent, to:

 

Baxter, Baker, Sidle, Conn & Jones, P.A.

 

 

120 E. Baltimore Street, Suite 2100

 

 

Baltimore, MD 21202

 

 

Attention:

James E. Backer, Jr. Esq.

 

 

Facsimile:

(410) 230-3801

 

 

 

If to Company, to:

 

Spherix Incorporated

 

 

12051 Indian Creek Court

 

 

Beltsville, Maryland 20705

 

 

Attention:

President

 

 

Telephone:

(301) 419-3900

 

 

Facsimile:

(301) 210-4908

 

 

 

With a copy to:

 

James E. Baker, Jr., Esq.

 

 

Baxter, Baker, Sidle, Conn & Jones, P.A.

 

 

120 E. Baltimore Street, Suite 2100

 

 

Baltimore, MD 21202

 

 

Facsimile:

(410) 230-3801

 

Or to such other address as each party may designate for itself by like notice.

 


16.           AMENDMENTS OR WAIVER. THIS AGREEMENT MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED ONLY BY A WRITING SIGNED BY THE PARTIES TO THIS
AGREEMENT.  NO DELAY OR OMISSION BY ANY PARTY IN EXERCISING ANY RIGHT WITH
RESPECT HERETO SHALL OPERATE AS WAIVER.  A WAIVER ON ANY ONE OCCASION SHALL NOT
BE CONSTRUED AS A BAR TO, OR WAIVER OF, ANY RIGHT OR REMEDY ON ANY FUTURE
OCCASION.


 


17.           SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS AGREEMENT IS
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION, OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


18.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


19.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THE HOLDING, INVESTMENT, AND DISBURSEMENT OF THE
ESCROW FUNDS AND SETS FORTH IN THEIR ENTIRETY THE OBLIGATIONS AND DUTIES OF THE
ESCROW AGENT WITH RESPECT TO THE ESCROW FUNDS.

 

9

--------------------------------------------------------------------------------


 


20.           BINDING EFFECT.  ALL OF THE TERMS OF THIS AGREEMENT, AS AMENDED
FROM TIME TO TIME, SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS OF THE INVESTOR, THE
COMPANY, OR THE ESCROW AGENT.


 


21.           EXECUTION OF COUNTERPARTS.  THIS AGREEMENT AND ANY JOINT WRITTEN
DIRECTION MAY BE EXECUTED IN COUNTER PARTS, WHICH WHEN SO EXECUTED SHALL
CONSTITUTE ONE AND SAME AGREEMENT OR DIRECTION.


 


22.           TERMINATION. UPON THE FIRST TO OCCUR OF THE TERMINATION OF THE
STANDBY EQUITY DISTRIBUTION AGREEMENT DATED THE DATE HEREOF OR THE DISBURSEMENT
OF ALL AMOUNTS IN THE ESCROW FUNDS AND COMMON STOCK INTO COURT PURSUANT TO
SECTION 7 HEREOF, THIS AGREEMENT SHALL TERMINATE AND ESCROW AGENT SHALL HAVE NO
FURTHER OBLIGATION OR LIABILITY WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR THE
ESCROW FUNDS OR COMMON STOCK.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties to this Escrow Agreement have hereunto set their
hands and seals the day and year above set forth.

 

SPHERIX INCORPORATED

 

 

 

 

By:

 

 

 

Name:

 Richard C. Levin

 

Title:

 President

 

 

 

 

 

 

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

 

By:

 Yorkville Advisors, LLC

 

Its:

 General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BAXTER, BAKER, SIDLE, CONN & JONES, P.A.

 

 

 

 

By:

 

 

 

Name:

 James E. Baker, Jr., Esq.

 

11

--------------------------------------------------------------------------------